NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-0220-20

STEVE WILLIAMS,

          Plaintiff-Appellant,

v.

CLAIRE S. HAKIM,

     Defendant-Respondent.
________________________

                   Submitted April 27, 2021 – Decided June 16, 2021

                   Before Judges Fisher and Gummer.

                   On appeal from the Superior Court of New Jersey, Law
                   Division, Passaic County, Docket No. L-1057-19.

                   Marc A. Ross, attorneys for appellant (Marc A. Ross
                   and Anthony Scordo, on the briefs).

                   Foster & Mazzie, LLC, attorneys for respondent (Marc
                   S. Mace, on the brief).

PER CURIAM

          In this rear-end collision case, plaintiff appeals the motion judge's

decision granting defendant's summary-judgment motion.                                             Plaintiff, who
concedes he was at most one or two car lengths behind defendant when they

were traveling on Route 17, hit the rear end of defendant's motor vehicle with

the front end of his vehicle. Plaintiff testified he did not see defendant's vehicle

before the accident; he also testified she had stopped before he hit her vehicle.

Citing Dolson v. Anastasia, 55 N.J. 2 (1969), the motion judge concluded

plaintiff had failed to establish a material issue of fact and granted defendant's

motion.

      In this appeal, plaintiff argues the motion judge "erroneously applied

Dolson v. Anastasia in summarily deeming plaintiff's operation of vehicle

negligent as a matter of law warranting dismissal of the complaint" and "erred

by using his own observations and experience in evaluating the traffic conditions

at the time of the accident." We note the motion judge did not in his decision

render any finding regarding plaintiff's operation of his vehicle; he simply found

plaintiff had failed to establish a material issue of fact. Although the motion

judge in colloquy with counsel made a general comment about driving on Route

17, that comment was not a part of or basis for his decision. Accordingly, we

find insufficient merit in plaintiff's arguments to warrant further discussion in a

written opinion. R. 2:11-3(e)(1)(E).

      Affirmed.


                                                                              A-0220-20
                                         2